UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                No. 00-4867
SALVADOR BUSTOS-CASTANEDA, a/k/a
Salvador Bustos-Cataneda,
               Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                James A. Beaty, Jr., District Judge.
                            (CR-00-201)

                      Submitted: May 8, 2001

                      Decided: May 23, 2001

    Before WIDENER, WILLIAMS, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Louis C. Allen III, Federal Public Defender, Eric D. Placke, Assistant
Federal Public Defender, Greensboro, North Carolina, for Appellant.
Walter C. Holton, Jr., United States Attorney, Arnold L. Husser,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.
2                UNITED STATES v. BUSTOS-CASTANEDA
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Salvador Bustos-Castaneda appeals his eighty-month sentence
imposed pursuant to his guilty plea to reentering the United Sates
after deportation for commission of an aggravated felony, in violation
of 8 U.S.C.A. § 1326(a), (b)(2) (West 1999). In 1995, Bustos-
Castaneda was convicted of possession with intent to deliver mari-
juana and cocaine, an aggravated felony. On March 5, 1997, Bustos-
Castaneda was deported. Bustos-Castaneda never received permission
from the United States Attorney General to reenter the country, but
on June 21, 2000, he was found in Winston-Salem, Forsyth County,
North Carolina.

   In accordance with the U.S. Sentencing Guidelines, the district
court sentenced Bustos-Castaneda to eighty months incarceration,
three years of supervised release, and a $100 special assessment. The
district court declined to grant a downward departure based on his
cultural assimilation to the United States.

   Bustos-Castaneda’s counsel has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), raising the issue of
whether the district court erred by declining to grant a downward
departure based on Bustos-Castaneda’s cultural assimilation in the
United States. Since the district court acknowledged its authority to
grant a downward departure, but found the facts and circumstances of
Bustos-Castaneda’s case did not warrant departure from the recom-
mended guideline range, he cannot challenge the district court’s deci-
sion. United States v. Burgos, 94 F.3d 849, 876 (4th Cir. 1996);
United States v. Bayerle, 898 F.2d 28, 31 (4th Cir. 1990).

   Finally, Bustos-Castaneda filed a pro se supplemental brief chal-
lenging his sentence under Apprendi v. New Jersey, 530 U.S. 466
(2000), and Jones v. United States, 526 U.S. 227, 243 n.6, 251-52
                 UNITED STATES v. BUSTOS-CASTANEDA                      3
(1999). The Supreme Court considered and rejected a challenge to a
sentence under 8 U.S.C.A. § 1326(b)(2), the provision applied to
Bustos-Castaneda, in Almendarez-Torres v. United States, 523 U.S.
224 (1998). The Court declined to overrule Almendarez-Torres in
Apprendi. Accordingly, we reject this claim.

   In accordance with Anders, we have reviewed the entire record in
this case and find no other meritorious issues for appeal. We therefore
affirm Bustos-Castaneda’s conviction and sentence. This Court
requires that counsel inform his client, in writing, of his right to peti-
tion the Supreme Court of the United States for further review. If the
client requests that a petition be filed, but counsel believes that such
a petition would be frivolous, then counsel may move in this Court
for leave to withdraw from representation. Counsel’s motion must
state that a copy thereof was served on the client.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the Court and
argument would not aid in the decisional process.

                                                             AFFIRMED